DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention 1:	Claim(s) 1-13, drawn to a perforated refuse bag.
Invention 2:	Claim(s) 14-20, drawn to a method of making a perforated refuse bag.
The inventions are distinct, each from the other because of the following reasons:
Inventions 1 and 2 are related as product and process of making, respectively.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as a laser rather than a hole punching device. 
2.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
3.	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
4.	During a telephone voicemail from Mr. William Nelson (applicant’s attorney) on October 20, 2022 a provisional election was made without traverse to prosecute the invention of Invention 1, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruda (US 3546327).
Ruda discloses a perforated refuse bag (10) inoperable of retaining fluids wherein the perforations are arranged in a predetermined manner that enable the perforated refuse bag to support a substantial load without rupturing (functional recitation).  

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porchia et al. (US 5492705, hereinafter ‘Porchia’).
Porchia discloses a perforated refuse bag (10) inoperable of retaining fluids wherein the perforations (12s) are arranged in a predetermined manner that enable the perforated refuse bag to support a substantial load without rupturing (functional recitation).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruda (US 3546327).
Ruda discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular dimensions as claimed.
In accordance with MPEP 2141, Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.
It is noted that varying the dimensions of components of an invention has long been within the level of ordinary skill in the art as part of the standard engineering of a product for its intended use, desired strength, desired content, etc. So much so, that omitting dimensions entirely from patent disclosures is at least as common as including them, since it is known that a particular design can be scaled up or down relatively easily.
It would have been an obvious matter of design choice to size and locate the perforations of the dimensions as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to size and locate the perforations of the dimensions as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Ruda as modified above further discloses said perforated refuse bag further comprises a fluid reservoir located on the area proximal to the inferior edge of said perforated refuse bag, lacking said perforations, and operable of retaining 30waste (bottom portion of bag, see Fig. 1).  
It would have been an obvious matter of design choice to size the fluid reservoir as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porchia et al. (US 5492705, hereinafter ‘Porchia’).
Porchia discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular dimensions as claimed.
In accordance with MPEP 2141, Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.
It is noted that varying the dimensions of components of an invention has long been within the level of ordinary skill in the art as part of the standard engineering of a product for its intended use, desired strength, desired content, etc. So much so, that omitting dimensions entirely from patent disclosures is at least as common as including them, since it is known that a particular design can be scaled up or down relatively easily.
It would have been an obvious matter of design choice to size and locate the perforations of the dimensions as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to size and locate the perforations of the dimensions as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Porchia as modified above further discloses said perforated refuse bag further comprises a fluid reservoir located on the area proximal to the inferior edge of said perforated refuse bag, lacking said perforations, and operable of retaining 30waste (bottom portion of bag, see Fig. 1).  
It would have been an obvious matter of design choice to size the fluid reservoir as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruda (US 3546327) as applied to claim 5 above, and further in view of Balasubramanian et al. (US 10407237, hereinafter ‘Balasubramanian’).
Ruda as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular materials as claimed.
However, Balasubramanian teaches constructing a similar perforated bag out of high-density polyethylene (col. 5, ll. 15-32) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Ruda as modified above bag out of high-density polyethylene as taught by Balasubramanian, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Ruda as modified above further results in a device wherein the combination of high density 10polyethylene that comprises said refuse bag and arrangement of perforations provides a perforated refuse bag capable of fermentation resistance, rupture resistance, low production cost, and substantial load support (functional/intended use recitations); and said substantial load is a load 15comparable to that of which a standard non-perforated bag of similar composition, thickness, and size can support (functional/intended use recitations).  

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porchia et al. (US 5492705, hereinafter ‘Porchia’) as applied to claim 5 above, and further in view of Balasubramanian et al. (US 10407237, hereinafter ‘Balasubramanian’).
Porchia as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular materials as claimed.
However, Balasubramanian teaches constructing a similar perforated bag out of high-density polyethylene (col. 5, ll. 15-32) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Porchia as modified above bag out of high-density polyethylene as taught by Balasubramanian, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Porchia as modified above further results in a device wherein the combination of high density 10polyethylene that comprises said refuse bag and arrangement of perforations provides a perforated refuse bag capable of fermentation resistance, rupture resistance, low production cost, and substantial load support (functional/intended use recitations); and said substantial load is a load 15comparable to that of which a standard non-perforated bag of similar composition, thickness, and size can support (functional/intended use recitations).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
October 24, 2022